162 Ga. App. 755 (1982)
293 S.E.2d 364
FRANKLIN
v.
COLLINS et al.
63647.
Court of Appeals of Georgia.
Decided June 29, 1982.
Austin J. Kemp II, for appellant.
John P. Nixon, for appellees.
POPE, Judge.
Appellant brings this appeal from the trial court's order granting appellees' motions to set aside judgment. "However, the grant of a motion to set aside a judgment, like the grant of a motion for new trial, leaves the case still pending in the court below and thus is not a final judgment." Mayson v. Malone, 122 Ga. App. 814, 815 (178 SE2d 806) (1970). Since there was no certificate by the trial court as provided in Code Ann. § 6-701 (a)(2)(A), this appeal is premature and must be dismissed.
Appeal dismissed. Deen, P. J., and Sognier, J., concur.